Name: Commission Regulation (EEC) No 3472/82 of 23 December 1982 amending for the third time Regulation (EEC) No 2192/82 laying down detailed rules for the application of the special measures for peas and field beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 24. 12. 82 Official Journal of the European Communities No L 365/29 COMMISSION REGULATION (EEC) No 3472/82 of 23 December 1982 amending for the third time Regulation (EEC) No 2192/82 laying down detailed rules for the application of the special measures for peas and field beans HAS ADOPTED THIS REGULATION : Article 1 The first paragraph of Article 20 is replaced by the folowing : 'Except in cases of force majeure, an application to place products under supervision shall carry with it the obligation actually to use the products within the meaning of Article 16 within 270 days of the date on which the application is lodged.' THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), and in particular Article 3 (7) thereof, Whereas Article 20 of Regulation (EEC) No 2192/82 (2), as last amended by Regulation (EEC) No 3322/82 (3), makes provision, for reasons of official administrative management for applications to place products under supervision to carry with them the obligation actually to use the products within 150 days ; whereas experience has shown that this period is not adequate ; whereas, for the same reasons, in order to remedy the situation, this period should accordingly be extended for all products placed under supervision as from the date of entry into force of Regulation (EEC) No 2192/82 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Dried Fodder, Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply to products placed under supervision as from 1 August 1982. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1982. For the Commission Poul DALSAGER Member of the Commission (  ) OJ No L 162, 12. 6 . 1982, p . 28 . (2) OJ No L 233, 7 . 8 . 1982, p . 5 . 0 OJ No L 351 , 11 . 12 . 1982, p . 27.